PD-0162-14
                                                                       COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
        March 26, 2015                                               Transmitted 3/26/2015 3:49:54 PM
                                                                       Accepted 3/26/2015 3:58:48 PM
                                                                                         ABEL ACOSTA
                                   No. PD-0162-14                                                CLERK

BRANDON SCOTT BLASDELL                    §         IN THE COURT OF
                                          §
V.                                        §         CRIMINAL APPEALS
                                          §
THE STATE OF TEXAS                        §         AT AUSTIN, TEXAS

         ____________________________________________________

                        STATE'S MOTION FOR
                 EXTENSION OF TIME TO FILE BRIEF
         ____________________________________________________


TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

      COMES NOW the State of Texas, by the undersigned assistant district

attorney, and moves the Court for an extension of time to file its appellate brief in the

above-captioned case. The State would respectfully show the Court the following:

      1. The appellant was convicted of the offense of aggravated robbery. His

punishment was assessed at imprisonment for 30 years.

      2. This Court granted the appellant’s petition for discretionary review and the

appellant’s brief was filed on February 24, 2015.

      3. The State’s brief is due to be filed in this Court on March 26, 2015.

      4. The State has not previously requested an extension of time to file its brief.

      5. The State hereby requests a thirty-day extension of time to file its brief,

until April 24, 2015.

                                              1
      9. Good cause exists for the requested extension of time, for the following

reasons:

             In the past 30 days, the undersigned counsel for the State has
      been required to prepare and file several written responses, including
      the State’s appellate brief in the Lauro Grimaldo Rincon v. The State of
      Texas, Case No. 14-14-00535-CR; the State’s appellate brief in
      Veronica Gonzalez v. The State of Texas, Case No. 09-14-00322-CR;
      the State’s answer to application for post-conviction writ of habeas
      corpus and proposed findings of fact and conclusions of law in Ex parte
      Kyle Clayton Ellisor, Case No. 11-02-01557-CR-(1); and the State’s
      answer to application for post-conviction writ of habeas corpus and
      proposed findings of fact and conclusions of law in Ex parte Jermond
      Dewayne Thompson, Case No. 13-05-05262-CR-(1).

      THEREFORE, the State requests an extension of time to file its response until

April 24, 2015, in this case.

                                                   Respectfully submitted,

                                                   BRETT W. LIGON
                                                   District Attorney
                                                   Montgomery County, Texas



                                                   BRENT CHAPELL
                                                   Assistant District Attorney
                                                   Montgomery County, Texas
                                                   S.B.T. No. 24087284
                                                   207 W. Phillips, Second Floor
                                                   Conroe, Texas 77301
                                                   (936) 539-7800
                                                   (936) 788-8395 (fax)
                                                   brent.chapell@mctx.org


                                         2
                          CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the foregoing motion was

mailed to the appellant, at the following address, on the date of the filing of the

original with the Clerk of this Court:


             Mr. Jeremy S. Dishongh
             Attorney at Law
             332 N. Main
             Conroe, Texas 77301



                                                   BRENT CHAPELL
                                                   Assistant District Attorney
                                                   Montgomery County, Texas




                                         3